DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2004/0234358 to Genick.
Genick ‘358 teaches limitations for a “washer and retained nut assembly” – as shown, “comprising: a washer” – 14, “having a retaining flange” – 32, “said retaining flange having an inner diameter” – the inner diameter of the upper (as shown in Fig 2) opening, “a nut received in the washer” – 10, cylindrical body with a maximum body diameter at a periphery” – the hexagonal portion of the nut wherein ‘cylindrical’ requires a prismatic shape but not necessarily a circular cross-section, “said maximum body diameter less thanwhereby the periphery of the body extends through the inner diameter” – as shown, “and said body having extending from the cylindrical body” – 12, “to the outer diameter larger than the inner diameter of the retaining flange” – as shown, “the shoulder retained in the positioning cavity” – as shown due to the illustrated geometry, “a top surface of the shoulder engaging a lower surface of the retaining flange in a loose condition of the washer and nut” – as shown in Fig 5A for example wherein the limitations relating to ‘loose’, ‘engaged’, and ‘maximum offset angle’ are interpreted in light of the specification as setting forth capabilities of the claimed nut and washer to achieve the recited arrangement without physical modification of their geometry wherein much like the disclosed invention, the prior art nut and washer are capable of achieving the three recited arrangements but not all simultaneously., “the inner diameter of the retaining flange being less than the outer diameter of the shoulder” – as shown, “assuring engagement of the shoulder with the retaining flange to retain the nut within the washer in the loose condition” – inherent capability of the prior art geometry, “said nut further having an engagement surface, said engagement surface contacting a receiving surface in the washer in an engaged position of the washer and nut, 
As regards claim 5, reference teaches further limitation of “an inner surface of the retaining flange contacts a periphery of a body of the nut, said inner surface having a relative angle with respect to a neutral axis of the washer and nut for a flush contact with the periphery in a maximum offset angle engagement between the washer and nut” – as shown in Fig 5B. 
As regards claim 6, reference teaches further limitation of “the washer and retainer nut assembly as defined in claim 1 wherein a lower surface of the retaining flange and an upper surface of the shoulder have a relief angle inducing flush contact upon engagement of the washer and nut in the maximum offset angle condition” – as shown in Fig 5B. 
As regards claim 7, reference teaches further limitation of “the relief angle is less than 35” – as shown in Fig 5A with respect to an axis of the aligned nut and washer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2004/0234358 to Genick.
Although Genick ‘358 illustrates a ratio of diameters about the same as claimed, the written description is silent on that relative diameters in particular whereby the reference does not clearly teach “the inner diameter is a range of 85% to 90% of the outer diameter”.  It would however have been obvious to one of ordinary skill in the art to provide relative diameters in the range claimed as part of optimizing the manufacture and usability of the prior art arrangement wherein one of ordinary skill in the art would recognize that a change in size as proposed would not otherwise affect function of the arrangement.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-20 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677